DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 4/26/19 and RCE filed 1/21/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.

2.	Claims 1-20 are pending.
	Claims 1-20 are rejected.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Regarding claim 17, the phrase "a modem that facilitates connection without interaction from a user" renders the claim(s) indefinite because the following limitation states, “a selection button that, upon activation, establishes a dedicated communication link with the external source”, thus appearing to involve user input for selection. That being the case makes the previous limitation unclear.  Please clarify in the next official response.  Claims 18-20 depend on claim 17 and therefore rejected for the same reason.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei, (Lei), US PGPub. No.: 20080105749 applied to claims above, in view of Nakano et al., (Nakano), US PGPub. No.: 20150127421.

 	As per claim 1, Lei teaches a method, comprising: 
facilitating, by a support device comprising a processor, (Barcode reader) (para. 30: Fig. 4); a dedicated communication link with a remote support entity via a secure (barcode reader 1100 can be communicatively coupled, (hence, secure), such as via a wireless transceiver 1010, to an information device 1040 via a network 1020 (remote to support at 1040). Wireless transceiver 1010 can be adapted to transmit a signal comprising information regarding the image to information device 1040), (para. 13, 14); 
based on a receipt of a request for an active session, (request service) (para. 31) establishing, by the support device, the active session with the remote support entity via the dedicated communication link, (user actuates (and configure) barcode reader) (para. 21, 28); 
receiving, by the support device, input data associated with an item, (the user can configure the barcode reader to flash only one type of the two lighting modules which is more appropriate for a particular DPM barcode) (para. 28, 155); wherein the input data facilitates an identification of the item, (identification via barcode reading and decoding the image of the marks; different types of lighting can be used by a barcode reader in order to attempt to decode direct part marks) (para. 10, 13) and 
outputting, by the support device, an indication on the item based on the support device being in proximity of the item,  (via utilizing bright field lighting and/or off-axis dark field lighting can be used to illuminate direct part marks, thus in proximity of the item in order for the light to illuminate) (para. 10); wherein the indication is a beam of light output externally from the support device, (barcode reader emits light) (para. 9, 10)  and onto a surface of the item, wherein the beam of light identifies a portion of the item, (thus, illuminating (identifying a portion via light) the direct part marks) (para. 10), wherein an instruction related to the indication is controlled by the remote support entity (user/information device can control actuation of one or more lights of lighting module) (para. 14) and implemented by the support device, (via controlling actuation of one or more lights of lighting module) (para. 14), and wherein the support device is a stand-alone device that is dedicated to providing support functionality for remote support entities, (stand-alone barcode reader for providing support to Information device 1040 which can comprise a user interface 1060, a user program 1080, and a memory device 1090) (para. 13, 28)
Lei does not specifically teach wherein the item (hence, of the direct part mark) is an appliance.
However, Nakano teaches wherein the item is an appliance, (The example of appliance information shown in FIG. 3 indicates that the manufacturer (maker) of the household electric appliance 102 is "Company P", the appliance category is "washing machine", and the appliance ID is "0x123456". The transmitting/receiving section 201 receives a part or whole of the appliance information; barcode reading section 2901 reads a barcode provided on a consumer good to obtain information regarding the consumer good (e.g., information for identifying the consumer good, such as the product ID). The barcode reading section 2901 is implemented by a barcode scanner) (para. 65, 316).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei and Nakano such that the server device may analyze the user's tastes and preferences based on the utilization status of consumer goods so as to provide information on a , (Nakano; para. 365).

 	As per claim 4, the method of claim 1, Lei teaches wherein the indication is a first indication, and wherein the establishing comprises receiving a second indication that service associated with the item is requested and based on activation of a selector associated with a service request, (For easy to read DPM barcodes, the user can configure (hence, request) the barcode reader (activates a selector) to flash only one type of the two lighting modules which is more appropriate for a particular DPM barcode (representing first indication). For difficult to read marks (e.g., marks on curved surfaces), certain exemplary embodiments can provide the user with an option to enable simultaneous flashing of both lighting modules (representing second indication) substantially simultaneously to create more uniform lighting over a larger area) (para. 28).  

 	As per claim 5, the method of claim 1, wherein the outputting comprises: determining, by the support device, the proximity of the item to the support device being within a defined proximity, (wherein the capture image will be decoded id lighting is within the proximity; if not, the position or angle is varied; also a lighting device can be placed near (defined by para. 37 as close proximity) a surface comprising the mark) (para. 10, 37; Fig. 3); and transmitting, by the support device, a visible light on the item, (para. 10, 11)  wherein the visible light is an indication of feedback, from the remote support entity, and associated with the item, (feedback of wherein the capture image is decoded ok; also represents feedback based on user configuration of lighting) (para. 28; Fig. 3).  

 	As per claim 6, the method of claim 1, Lei teaches wherein the request is a first request, wherein the receiving comprises receiving an image of at least a portion of the item, (para. 3) wherein the image is received in response to a second request for details related to the item, (via configuration) (para. 28) and wherein the second request is received from the remote support entity (via configuration of the lights relates to the item) (para. 28).
  
 	As per claim 7, Lei teaches support device, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (para. 13); wherein the operations comprise: 
communicatively coupling the support device with a support entity via a dedicated communication link, (barcode reader 1100 can be communicatively coupled, (hence, dedicated link), such as via a wireless transceiver 1010, to an information device 1040 (external source) via a network 1020 (remote to support at 1040). Wireless transceiver 1010 can be adapted to transmit a signal comprising information regarding the image to information device 1040), (para. 13, 14); 
(request service) (para. 31) with the support entity via the dedicated communication link (user actuates (and configure) barcode reader) (para. 21, 28); based upon a determination that support services for an item are to be conducted, (Information device 1040 (support entity) decodes the image information (support service for barcodes)) (para. 13); wherein the item is a separate item that is not a component of the support device, (barcode/image (of mark) information is separate) (para. 13; Fig. 1/1100 vs 1900)) 
receiving input data associated with the item, (the user can configure (thus, input) the barcode reader to flash only one type of the two lighting modules which is more appropriate for a particular DPM barcode) (para. 28, 155); and 
conveying an indication onto a surface of the item when the support device is located separate from and within a view of the item, (via utilizing bright field lighting and/or off-axis dark field lighting can be used to illuminate direct part marks, (indication onto a surface of the item) thus in view of the item in order for the light to illuminate) (para. 10); wherein the indication is controlled by the support entity and implemented by the support device, (user (support entity)/information device can control actuation of one or more lights (indication) of lighting module; barcode reader (support device) emits light) (para. 9, 10, 14).  
Lei does not specifically teach wherein the separate item is an appliance.
However, Nakano teaches wherein the separate item is an appliance, (The example of appliance information shown in FIG. 3 indicates that the manufacturer (maker) of the household electric appliance 102 is "Company P", the appliance category is "washing machine", and the appliance ID is "0x123456". The transmitting/receiving section 201 receives a part or whole of the appliance information; barcode reading section 2901 reads a barcode provided on a consumer good to obtain information regarding the consumer good (e.g., information for identifying the consumer good, such as the product ID). The barcode reading section 2901 is implemented by a barcode scanner) (para. 65, 316).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei and Nakano such that the server device may analyze the user's tastes and preferences based on the utilization status of consumer goods so as to provide information on a recipe or how to use a household electric appliance as recommended based on the analysis results, (Nakano; para. 365).

 	As per claim 8, the support device of claim 7, Lei teaches wherein the operations further comprise using a projector that outputs a visible light to the item, (light emitting (via projector) diodes (LEDs) output visible light) (para. 11). 
 
 	As per claim 9, the support device of claim 8, wherein the visible light is in response to feedback associated with the item and based on information received from the support entity, (feedback of wherein the capture image is decoded ok; also represents feedback based on user configuration of lighting; also feedback via analyzing two different images of the same barcode can increase the possibility of decoding the barcode and can improve the performance of the barcode reader. Certain exemplary embodiments can use red LED lighting for the on-axis lighting module and green or white LED lighting for the off-axis lighting module) (para. 11, 28; Fig. 3).  

 	As per claim 10, the appliance device of claim 7, Lei teaches wherein the receiving comprises receiving input data from at least one of: a camera, a light, and a microphone, (By varying the reading angle (input data) formed by the camera axis and the mark surface, the on-axis light can generate a first image that can be either a bright field or a dark field image; also analyzing two different images (input data) of the same barcode can increase the possibility of decoding the barcode and can improve the performance of the barcode reader) (para. 11).  

 	As per claim 11, the support device of claim 7, Lei teaches wherein the operations further comprise operatively connecting to the item to facilitate the support services, (Information device 1040 can be communicatively coupled to a controller/actuator 1960 of surface 1940 via network 1020) (para. 14).  

 	As per claim 12, the support device of claim 7, Lei teaches further comprising a flexible housing that encases a camera, wherein the flexible housing facilitates movement of the camera into different positions, (information device 1040 can control: a position and/or angle of camera 1400 relative to mark 1950, thus housing is flexible) (para. 14).  

(trigger) (para. 12, 21) and wherein the operations further comprise preconfiguring the dedicated communication link with the support entity upon initial activation, (via communicatively coupling, such as via a wireless transceiver 1010, to an information device 1040 (device of support entity) via a network 1020. Wireless transceiver 1010 can be adapted to transmit a signal comprising information regarding the image to information device 1040)) (para. 13). 
 
 	As per claim 14, the support device of claim 7, wherein the operations further comprise communicatively coupling the support device with the support entity through a preconfigured wireless communication connectivity, (via communicatively coupling, such as via a wireless transceiver 1010, to an information device 1040 (device of support entity) via a network 1020. Wireless transceiver 1010 can be adapted to transmit a signal comprising information regarding the image to information device 1040)) (para. 13, 22). 
 
10.	Claims 2-3 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Lei, (Lei), US PGPub. No.: 20080105749 applied to claims above, in view of Nakano et al., (Nakano), US PGPub. No.: 20150127421 and further in view of Barkan, (Barkan), US PGPub. No.: 20060113389.

 	As per claim 2, the method of claim 1, 
(barcode reader 1100 can be communicatively coupled, (hence, secure), such as via a wireless transceiver 1010, to an information device 1040 via a network 1020 (remote to support at 1040). Wireless transceiver 1010 can be adapted to transmit a signal comprising information regarding the image to information device 1040), (para. 13, 14).  
	Neither Lei nor Nakano specifically teach facilitating the link upon initial activation and prior to establishing the active session.
However, Barkan teaches wherein the facilitating the link upon initial activation and prior to establishing the active session, (the illumination system in a barcode imaging system turns on (link established) when a trigger switch of the barcode scanner is pressed, thus prior to establishing the active session since it just turned on) (para. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei, Nakano and Barkan for energy savings reasons such that If the barcode scanner turns off due to successfully reading a barcode, the extinguishing of the illumination system of the barcode imaging system is accompanied with an audible indication from a speaker or beeper, and, in most cases, also with the illumination of an indicator LED in the housing of the barcode scanner, (Barkan; para. 6).

 	As per claim 3, the method of claim 2, Lei teaches wherein the facilitating comprises establishing a preconfigured wireless connectivity with the remote support entity, (coupled to network via wireless (Wi-Fi) (para. 13, 109).  

 	As per claim 17, Lei teaches a device, comprising: 
a housing, wherein the housing comprises: 
a processor; 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (para. 13); 
a modem that facilitates a preconfigured wireless connection with an external source without interaction from a user, (a network interface can be a telephone, cellular phone, cellular modem; communicatively coupled (comprises modem as per information of para 110)) (para. 14, 30, 110; Fig. 4/4100) wherein the external source provides a service related to an item that is separate from the device, (Information device 1040 can be adapted to attempt to decode the image information) (para. 13); wherein the item is an appliance; 
establishes a dedicated communication link with the external source via the preconfigured wireless connection, (barcode reader 1100 can be communicatively coupled, (hence, dedicated link), such as via a wireless transceiver 1010, to an information device 1040 (external source) via a network 1020 (remote to support at 1040). Wireless transceiver 1010 can be adapted to transmit a signal comprising information regarding the image to information device 1040), (para. 13, 14); 
a camera that captures an image of at least a portion of the item, (The image can be obtained via a barcode reader. The barcode reader can comprise a camera; obtain an image of a two dimensional direct part marking barcode, such as mark 1950) (para. 3, 15); and 
a light emitting diode projector that provides visual feedback that is indicated directly onto a surface of the item, (thus, illuminating (identifying a portion via light (visual feedback)) the direct part marks; barcode reader emits light; lighting module comprising a plurality light emitting diodes (LEDs)) (para. 9, 10, 11); wherein the visual feedback is controlled by the external source, (user/information device can control actuation of one or more lights (visual feedback) of lighting module) (para. 14) wherein the housing is flexible and facilitates movement of the light emitting diode projector and the camera, (lighting module can be operatively attached to the barcode reader via a flexible and adjustable mounting such that the user can place the off-axis lighting module on either side of the camera body) (para. 18) and wherein the device is a stand-alone device that is dedicated for support functionalities associated with the item, (stand-alone barcode reader for providing support to Information device 1040 which can comprise a user interface 1060, a user program 1080, and a memory device 1090) (para. 13, 28). 
Lei does not specifically teach wherein the item is an appliance.
However, Nakano teaches wherein the item is an appliance, (The example of appliance information shown in FIG. 3 indicates that the manufacturer (maker) of the household electric appliance 102 is "Company P", the appliance category is "washing machine", and the appliance ID is "0x123456". The transmitting/receiving section 201 receives a part or whole of the appliance information; barcode reading section 2901 reads a barcode provided on a consumer good to obtain information regarding the consumer good (e.g., information for identifying the consumer good, such as the product ID). The barcode reading section 2901 is implemented by a barcode scanner) (para. 65, 316).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei and Nakano such that the server device may analyze the user's tastes and preferences based on the utilization status of consumer goods so as to provide information on a recipe or how to use a household electric appliance as recommended based on the analysis results, (Nakano; para. 365).
Neither Lei nor Nakano specifically teach a selection button that, upon activation establishes a link.
However, Barkan teaches a selection button that, upon activation establishes a link (the illumination system in a barcode imaging system turns on (link established) when a trigger switch of the barcode scanner is pressed) (para. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei, Nakano and Barkan for energy savings reasons such that If the barcode scanner turns off due to successfully reading a barcode, the extinguishing of the illumination system of the barcode imaging system is accompanied with an audible indication from a speaker or beeper, and, in most cases, also with the illumination of an indicator LED in the housing of the barcode scanner, (Barkan; para. 6).

s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lei, (Lei), US PGPub. No.: 20080105749 applied to claims above, in view of Nakano et al., (Nakano), US PGPub. No.: 20150127421and further in view of McClement et al., (McClement), US PGPub. No.: 20160112872

 	As per claim 15, the support device of claim 14, Lei teaches wherein the preconfigured wireless communication connectivity comprises communication links configured to operate, (the first image can be wirelessly transmitted to an information device that is adapted to attempt to decode the image using well-known techniques; the third image can be wirelessly transmitted to an information device that is adapted to attempt to decode the image using well-known techniques; also via wireless transceiver) (para. 13, 26, 28).
Neither Lei nor Nakano specifically teaches links configured to operate according to a fifth generation wireless network communication protocol.  
However, McClement teaches links configured to operate according to a fifth generation wireless network communication protocol, (para. 88).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lei, Nakano and McClement such that network access technologies may enable wide area coverage for devices, such as client devices with varying degrees of mobility (McClement; para. 88).

(the first image can be wirelessly transmitted to an information device that is adapted to attempt to decode the image using well-known techniques; the third image can be wirelessly transmitted to an information device that is adapted to attempt to decode the image using well-known techniques; also via wireless transceiver) (para. 13, 26, 28). 
Neither Lei nor Nakano specifically teaches links configured to operate according to a sixth generation wireless network communication protocol. 
 However, McClement teaches links configured to operate according to a sixth generation wireless network communication protocol, (para. 88).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lie, Nakano and McClement such that network access technologies may enable wide area coverage for devices, such as client devices with varying degrees of mobility (McClement; para. 88).

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lei, (Lei), US PGPub. No.: 20080105749 applied to claims above, in view of Nakano et al., (Nakano), US PGPub. No.: 20150127421, in view of Barkan, (Barkan), US PGPub. No.: 20060113389 and further in view of Hollis et al., (Hollis), US PGPub. No.: 20130144558.

As per claim 18, the device of claim 17, 
Neither Lei, Nakano nor Barkan teaches wherein the housing is waterproof and wherein the camera is configured to capture underwater images.
However, Hollis teaches wherein the housing is waterproof and wherein the camera is configured to capture underwater images (waterproof computer housing, thus flexible; capture images during dive, hence underwater) (para. 81, 112).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the video teachings of Lei, Nakano, Barkan and Hollis such that during sustained decompression stops, the media player capabilities of the mobile phone handset can be utilized to view video or listen to audio while the dive computer application is executing in the background to monitor decompression time (Hollis; para. 136).

13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lei, (Lei), US PGPub. No.: 20080105749 applied to claims above, in view of Nakano et al., (Nakano), US PGPub. No.: 20150127421, in view of Barkan, (Barkan), US PGPub. No.: 20060113389 and further in view of Nelson et al., (Nelson), US PGPub. No.: 20070155349.

 	As per claim 19, the device of claim 17, Lei teaches a signal of power continually generated. (para. 138) further comprising, wherein, when connected to the item, facilitates conveyance of diagnostic information related to the item to the external source, (via analyzing two different images (analyzing, hence diagnostic information) of the same barcode can increase the possibility of decoding the barcode and can improve the performance of the barcode reader; transmit a signal comprising information regarding the image to information device 1040 (external source) (para. 11, 13). 
	Neither Lei, Nakano nor Barkan specifically teach a connector capable of being operatively connected to a power source and the item; the connector facilitates conveyance of information. 
	However, Nelson teaches teach a connector capable of being operatively connected to a power source and the item; the connector facilitates conveyance of information, (The barcode 710 may be etched or printed on the plug 702 (plug/connector conveying information since barcode etched on the plug) such that a barcode reader 708 may read the barcode 710 when the plug 702 is connected to the power socket (power source) 724; appliances (item) continue to consume power (thus connected) when they are left unattended) (para. 5, 70).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the video teachings of Lei, Nakano, Barkan and Nelson such that once the device 712 is connected to the receptacle 704 by way of the power socket 724, the barcode reader 708 may interpret the information contained in the barcode 710 (Nelson; para. 71).

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lei, (Lei), US PGPub. No.: 20080105749 applied to claims above, in view of Nakano et al., (Nakano), US PGPub. No.: 20150127421, in view of Barkan, (Barkan), US PGPub. No.: .

 	As per claim 20, the device of claim 19, 
Neither Lei, Nakano, Barkan nor Nelson specifically teach wherein removal of the connector from the item physically interrupts remote access to the device by the external source.
However, Payne teaches wherein removal of the connector from the item, (during an unauthorized unplugging of an attached electrical appliance from the power strip, the alarming buzzer of the remote access unit may activate) (para. 120), physically interrupts remote access to the device by the external source, (If an alarming event was to occur, the remote access unit may communicate the alarming state of both the power strip and the attached electronic appliance to the remote server (thus, physically interrupt by communication) (para. 123).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the video teachings of Lei, Nakano, Barkan, Nelson and Payne such that if an alarming event was to occur, the remote access unit may communicate the alarming state of both the power strip and the attached electronic appliance to the remote server, (Payne; para. 123).
	 
Conclusion
See form 892.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        3/9/21